DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on 11/23/2020.
Claims 1-2, 8-10, 12-13, & 15 have been amended.  
Claims 1–20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
STEP 1: CLAIMS 1, 8, & 15 recite a method, system, and non-transitory computer-readable storage for a multi-dimensional timeline system for integrated treatment viewing, planning, and coordination. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 8, & 15 recite, at least in part, a computer-implemented method comprising: storing, a plurality of clinical information items in databases of memories of a plurality of clinical sources, the plurality of clinical information items being associated with a relationship between a healthcare provider entity and a patient entity, the plurality of clinical information items including items regarding a plurality of healthcare providers and a plurality of patients, each clinical information item having an associated time; receiving the plurality of clinical information items at a clinical timeline engine comprising a memory that stores machine-readable instructions and a processor to execute the instructions; providing, to user devices communicatively coupled to the clinical timeline engine via a network, access to the plurality of clinical information items via graphical user interfaces (GUIs) displayed on the user devices; analyzing, with the clinical timeline engine, the clinical information items received from the databases including first and second clinical information items to wherein satisfying a condition of the first category of event is a prerequisite for performing the second category of event and wherein the conflict is that the condition is unsatisfied, wherein said analyzing detects the conflict using the first textual description and the second textual description; VAR-15-006-USPage 2Examiner: Muqueeth, M. Serial No.: 15/087,664Art Unit: 3686notifying a user in response to detection of the conflict, said notifying via a graphical user interface (GUI) displayed on a user device of the user; filtering, with the clinical timeline engine, the plurality of clinical information items according to a relationship to generate filtered clinical information items, the relationship including an indicated one or more healthcare provider entities and at least one indicated patient entity; ordering, with the clinical timeline engine, the filtered clinical information items according to the associated time to generate ordered clinical information items; and generating, with the clinical timeline engine, a clinical timeline according to the ordered clinical information items that can show both the past and the future in a single view of the GUI. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. notifying a user in response to detection of the conflict) and mental processes that can be performed in the human mind (e.g. analyzing the clinical information items received from the databases including first and second clinical 
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including elements including a clinical timeline engine, memory, processors, and other generic computing devices. These elements are broadly recited in the specification at, for example, at paragraph [0051] which describes the processor. “The instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing system to effectuate a machine or article of manufacture, and when executed by the processor the instructions create means for implementing the functions, acts or events specified in each block or combination of blocks in the diagrams."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of generating a clinical timeline in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing clinical timeline generation process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but 
CLAIMS 2-7, 9-14, & 16-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 2-7, 9-14, & 16-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 USC § 103(a) have been considered and the rejection has been withdraw in light of the amendments.
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the updated rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: Applicant's remarks appear to rely on features which have been discussed, multiple times. Other arguments merely rehash issues addressed in previous office actions and are incorporated herein. 
A new attempt at further clarifying the 35 U.S.C. 101 rejection has been updated and provided above. An abstract idea has been identified, and Applicant does not sufficiently integrate the abstract idea into a practical application. Examiner encourages 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQUEETH whose telephone number is (571)272-5442.  The examiner can normally be reached on IFP 7am - 10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 4134

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686